Citation Nr: 1720407	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Navy from November 2005 to May 2009.

In a February 2014 decision, the Board assumed jurisdiction over the TDIU claim, and it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The case was remanded in February 2016 and now returns to the Board. 


FINDING OF FACT

The Veteran's service-connected disabilities do not combine to preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 3.340, 3.341, 4.15, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In a February 2014 decision the Board found TDIU was raised by the record and referred this claim back to the AOJ for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The duty to notify was satisfied by an October 2014 letter.  VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The duty to assist includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board remanded the case in February 2016 for a VA Examination.  Applicable law mandates that there must be substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran received a VA examination in February 2017.  In accordance with Stegall, the Board finds there was substantial compliance with the remand directives.  Id.  

Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The opinion based on the February 2017 examination provided an adequate rationale for the Veteran's TDIU claim.  Accordingly, the Board's duty to assist has been fulfilled.  

II.  TDIU 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). When the Board conducts a TDIU analysis, it must take into account the individual's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).

Posttraumatic stress disorder (PTSD) is the Veteran's highest-rated disability and is assigned a 70 percent rating.  The criteria set forth in 38 C.F.R. § 4.16(a) are met.

The Board notes that when the Veteran initially left the Navy in 2009 he experienced difficulty in finding work.  However in 2010, he began working as a security guard at a restaurant.  The Veteran then went to barber school and is employed as a barber.  He has been working as a barber since 2014.

In June 2015, the Veteran underwent a VA examination for his PTSD.  The examiner noted that the Veteran had maintained employment since 2012.  The examiner noted that the Veteran's PTSD affected his work, and the Veteran noted that he was concerned about losing his current job because of his anxiety and irritability.  The Veteran stated he lost previous employment due to those issues.

The Veteran also received a VA examination in February 2017.  The Veteran stated that his PTSD significantly impacted his ability to work due to his depression, anxiety, and PTSD.  He sometimes missed work due to depression and sometimes had to leave work due to panic attacks.  In the past, he had been fired from jobs due to his PTSD symptoms.  However, he reported that he had been continuously employed since his graduation from barber school in approximately 2014.  The Veteran indicated at his current job he is able to set his own schedule and can leave work when he experiences PTSD symptoms.  The Veteran stated the only consequence he faces for taking time off is that he loses money for that day, but he is able to return to work.  The Veteran reported that he has not had any problems being able to work as a full-time barber.  Moreover, the Veteran stated he likes his job because it helps him "practice with focusing."  The examiner noted that the Veteran was not working in an occupation or position that was below his education or training level.  The examiner concluded that the Veteran's service-connected disabilities do not affect his current full-time employment.  

Accordingly, the Board finds TDIU is not warranted.  The Veteran's service-connected disabilities do not prevent him from working.  Not only is the Veteran able to sustain gainful employment, but the Veteran finds his work as a barber helpful, as it allows him to focus.  Furthermore, he is able to take time off as needed for his PTSD.  The Board acknowledges in addition to PTSD, the Veteran has other service-connected disabilities including, lumbar spine strain and calluses on his left and right Achilles tendon.  His job is also accommodating of those disabilities as he is able to sit and stand as needed.  

In determining whether TDIU is applicable the Board also considers the Veteran's individual background, including his education, training, and work history.  The Veteran has his high school diploma and completed some college in Puerto Rico.  Before entering service the Veteran worked as a fork lift driver and in a warehouse.  In the Navy, the Veteran worked as a police officer.  He subsequently attended barber school and has a job in the field associated with his education.  The Board finds his current job aligns with the Veteran's background.  

Accordingly, the Board finds the Veteran's service-connected disabilities do not preclude him from obtaining substantially gainful employment.  The Veteran is able to work full time and adjust his schedule to fit his needs. 

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.


ORDER

Entitlement to a TDIU claim is denied.  



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


